

Exhibit 10.1
ZILLOW GROUP, INC.
EXECUTIVE SEVERANCE PLAN
AND SUMMARY PLAN DESCRIPTION
1.Introduction. The purpose of this Zillow Group, Inc. Executive Severance Plan
is to provide assurances of specified benefits to certain employees of the
Company and its wholly-owned subsidiaries whose employment is subject to being
involuntarily terminated other than for death, Disability, or Cause or
voluntarily terminated for Good Reason under the circumstances described in the
Plan (as defined below). This Plan is an “employee welfare benefit plan,” as
defined in Section 3(1) of ERISA. This document constitutes both the written
instrument under which the Plan is maintained and the required summary plan
description for the Plan.
2.Important Terms. The following words and phrases, when the initial letter of
the term is capitalized, will have the meanings set forth in this Section 2,
unless a different meaning is plainly required by the context:
2.1.  “Administrator” means the Company, acting through the Compensation
Committee or another duly constituted committee of members of the Board, or any
person to whom the Administrator has delegated any authority or responsibility
with respect to the Plan pursuant to Section 11, but only to the extent of such
delegation.
2.2.  “Arbitration Agreement” means the Mutual Agreement to Arbitrate Claims or
any similar or successor agreement between the Company and a Participant.
2.3.  “Board” means the Board of Directors of the Company.
2.4.  “Cause” means, with respect to a Participant, one or more of the following
events:
(a)willful misconduct, insubordination or dishonesty in the performance of
Participant’s duties or a knowing and material violation of the Company’s or the
Successor Company’s policies and procedures in effect from time to time which
results in a material adverse effect on the Company or the Successor Company;
(b)the continued failure of Participant to satisfactorily perform the
Participant’s duties after receipt of written notice that identifies the areas
in which Participant’s performance is deficient;
(c)willful actions in bad faith or intentional failures to act in good faith by
Participant with respect to the Company or the Successor Company that materially
impair the Company’s or the Successor Company’s business, goodwill or
reputation;
(d)conviction of Participant of a felony or misdemeanor, conduct by Participant
that the Company reasonably believes violates any statute, rule or regulation
governing the Company, or conduct by Participant that the Company reasonably
believes constitutes unethical practices, dishonesty or disloyalty and that
results in a material adverse effect on the Company or the Successor Company;
(e)current use by Participant of illegal substances; or
(f)any material violation by Participant of this Agreement or the
Confidentiality Agreement.
2.5. “Confidentiality Agreement” means the Company’s Confidential Information,
Inventions, (Noncompetition) and Nonsolicitation Agreement, the Company’s
Proprietary Rights Agreement, or any similar or successor agreement between the
Company and a Participant.
2.6. “Code” means the Internal Revenue Code of 1986, as amended.
2.7. “Company” means Zillow Group, Inc., a Delaware corporation, its
wholly-owned subsidiaries and any Successor Company that assumes the obligations
of the Company under the Plan, by way of a Company Transaction.
-A-1-

--------------------------------------------------------------------------------



2.8.  “Company Transaction” means consummation of:
(a)a merger or consolidation of the Company with or into any other company;
(b)a statutory share exchange pursuant to which all of the Company’s outstanding
shares are acquired or a sale in one transaction or a series of transactions
undertaken with a common purpose of all of the Company’s outstanding voting
securities; or
(c)a sale, lease, exchange or other transfer in one transaction or a series of
related transactions undertaken with a common purpose of all or substantially
all of the Company’s assets, excluding, however, in each case, any such
transaction pursuant to which
(i)the Entities who are the beneficial owners of the Outstanding Company Voting
Securities immediately prior to such transaction will beneficially own, directly
or indirectly, at least 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Successor Company in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Outstanding Company Voting
Securities;
(ii)no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, a Related Company or a Successor Company) will
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding voting securities of the Successor Company entitled to
vote generally in the election of directors unless such ownership resulted
solely from ownership of securities of the Company prior to such transaction;
and
(iii)individuals who were members of the Incumbent Board will immediately after
the consummation of such transaction constitute at least a majority of the
members of the board of directors of the Successor Company.
Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.
2.9. “Compensation Committee” means the Compensation Committee of the Board.
2.10. “Director” means a member of the Board who is not an employee of the
Company. Directors are not eligible for Severance Benefits.
2.11. “Disability” shall mean, with respect to a Participant, “Disability” as
defined in the Company’s long-term disability plan or policy then in effect with
respect to that Participant, as such plan or policy may be in effect from time
to time, and, if there is no such plan or policy, a total and permanent
disability as defined in Code Section 22(e)(3).
2.12. “Entity” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).
2.13. “Equity Awards” means a Participant’s outstanding stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
shares, performance stock units and any other Company equity compensation
awards.
2.14. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.15. “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
2.16. “Good Reason” means the occurrence of one or more of the following without
the Participant’s express written consent:
(a)incurred a material reduction in authority, duties or responsibilities at the
Company;
-A-2-

--------------------------------------------------------------------------------



(b)incurred a material reduction in Participant’s annual base salary (except for
reductions in connection with a general reduction in annual base salary for all
Participants of the Company by an average percentage that is not less than the
percentage reduction of Participant’s annual base salary);
(c)suffered a material breach of any employment agreement (including an offer
letter) by the Company; or
(d)been required to relocate more than fifty (50) miles from Participant’s then
current place of residence, in order to continue to perform the duties and
responsibilities of Participant’s position (not including expected and customary
travel as may be required by the nature of Participant’s position).
Notwithstanding the foregoing, termination of employment by Participant will not
be for Good Reason unless (1) Participant notifies the Company in writing of the
existence of the condition which Participant believes constitutes Good Reason
within thirty (30) days of the initial existence of such condition (which notice
specifically identifies such condition), (2) the Company fails to remedy such
condition within thirty (30) days after the date on which it receives such
notice (the “Remedial Period”), and (3) Participant actually terminates
employment within thirty (30) days after the expiration of the Remedial Period
and before the Company remedies such condition. If Participant terminates
employment before the expiration of the Remedial Period or after the Company
remedies the condition (even if after the end of the Remedial Period), then
Participant’s termination will not be considered to be for Good Reason.
2.17. “Incumbent Board” means the composition of the Board during any two-year
period such that the individuals who, as of the beginning of such two-year
period, constitute the Board.
2.18. “Involuntary Termination” shall mean (a) a Participant terminates the
Participant’s employment with the Company (or any parent or subsidiary of the
Company) for Good Reason, or (b) the Company (or any parent or subsidiary of the
Company) terminates the Participant’s employment for a reason other than Cause,
the Participant’s death or Disability. For the avoidance of doubt, a
Participant’s transfer of employment between members of the Company (that is,
among the Company, any of its wholly-owned subsidiaries, or the Successor
Company) will not constitute an Involuntary Termination.
2.19. “Outstanding Company Voting Securities” means the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of members of the Board.
2.20. “Parent Company” means a company or other entity which as a result of a
Company Transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more intermediaries.
2.21. “Participant” means an employee of the Company who is serving in one of
the positions included in the definition of Tier as set forth in Section 2.27.
2.22. “Plan” means the Zillow Group, Inc. Executive Severance Plan, as set forth
in this document, and as hereafter amended from time to time.
2.23. “Related Company” means any entity that is directly or indirectly
controlled by, in control of or under common control with the Company.
2.24. “Section 409A Limit” means 2 times the lesser of: (i) the Participant’s
annualized compensation based upon the annual rate of pay paid to the
Participant during the Participant’s taxable year preceding the Participant’s
taxable year of the Participant’s termination of employment as determined under,
and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which the Participant’s employment is terminated.
2.25. “Severance Benefits” means the compensation and other benefits that the
Participant will be provided in the circumstances described in Section 4.
-A-3-

--------------------------------------------------------------------------------



2.26. “Successor Company” means the surviving company, the successor company or
Parent Company, as applicable, in connection with a Company Transaction.
2.27. “Tier” means the tier of Severance Benefits a Participant is entitled to
receive under the Plan pursuant to Section 4, depending on the rank and title of
the Participant on the date the right to Severance Benefits is triggered, as set
forth below:
(a)“Tier 1” applies to employees of the Company serving in Executive 6 level and
with the title of “Chief Executive Officer.”
(b)“Tier 2” applies to employees of the Company serving in Executive 5 level and
with a title that starts with “Chief” or “President.”
(c)“Tier 3” applies to employees of the Company serving in Executive 4 level and
with the title of “Senior Vice President.”
(d)“Tier 4” applies to employees of the Company serving in Executive 1 - 3
levels and with the title of “Vice President.”
3.Eligibility for Severance Benefits. A Participant is eligible for Severance
Benefits, as described in Section 4, only if the Participant experiences an
Involuntary Termination. An individual serving solely in the capacity as a
Director is not eligible for Severance Benefits.
4.Involuntary Termination. Upon an Involuntary Termination, then, subject to the
Participant’s compliance with Section 6, the Participant will be eligible to
receive the following Severance Benefits:
4.1. Cash Severance Benefits. Continuing payments of severance equal to the
Participant’s annual base salary as in effect immediately prior to the
Participant’s Involuntary Termination payable in cash in accordance with the
Company’s normal payroll procedures and the terms and conditions of this Plan,
including, without limitation, Section 7 hereof, for the following periods after
the Participant’s Involuntary Termination:
(a)Tiers 1 - 3: six (6) months;
(b)Tier 4: four (4) months
4.2. Continued Medical Benefits. If the Participant, and any spouse and
dependents of the Participant (“Family Members”) has or have coverage on the
date of the Participant’s Involuntary Termination under a group health plan
sponsored by the Company, the total applicable premium cost for continued group
health plan coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”) during the period of time following the Participant’s
Involuntary Termination as set forth below, regardless of whether the
Participant elects COBRA continuation coverage for Participant and Participant’s
Family Members (the “COBRA Severance”). The COBRA Severance will be paid ratably
each month in an amount equal to the monthly COBRA premium that the Participant
would be required to pay to continue the group health coverage in effect on the
date of the Participant’s Involuntary Termination (which amount will be based on
the premium for the first month of COBRA coverage) over the number of months set
forth below following the Involuntary Termination. Furthermore, for any
Participant who, due to non-U.S. local law considerations, is covered by a
health plan that is not subject to COBRA, the Company may (in its discretion)
instead provide cash or continued coverage in a manner intended to replicate the
benefits of this Section 4.2 and to comply with applicable local law
considerations. The period over which the COBRA Severance will be paid following
the Participant’s Involuntary Termination is as follows:
(a)Tiers 1 - 3: six (6) months;
(b)Tier 4: four (4) months
-A-4-

--------------------------------------------------------------------------------



4.3. Equity Award Vesting Acceleration Benefit. All or a portion of the
Participant’s Equity Awards that are to vest solely based on continued service
will vest and, to the extent applicable, become immediately exercisable as to
the portion of such awards that were scheduled to vest during the period
following the date of such Involuntary Termination as follows (it being
understood that forfeiture of any Equity Awards due to the Participant’s
Involuntary Termination will be tolled to the extent necessary to implement this
Section 4.3):
(a)Tiers 1 - 2: twelve (12) months;
(b)Tier 3: six (6) months;
(c)Tier 4: three (3) months
If an outstanding Equity Award is to vest and/or the amount of the award to vest
is to be determined based on the achievement of performance criteria, then the
Equity Award will be treated in accordance with the plan under which it was
granted and the award agreement memorializing the Equity Award.
Notwithstanding the foregoing, if the Involuntary Termination occurs on or
following a Company Transaction, then 100% of the Participant’s then outstanding
and unvested Equity Awards will vest, and if applicable, become exercisable.
4.4. Extended Post-Termination Exercise Period. The Participant will have until
the expiration of the period following the date of the Participant’s Involuntary
Termination set forth below in which to exercise any Equity Awards (if
applicable); provided, however, that such post-termination exercise period will
not extend beyond the original maximum term of the Equity Award.
(a)Tier 1: twenty-four (24) months;
(b)Tier 2: eighteen (18) months;
(c)Tier 3: nine (9) months;
(d)Tier 4: six (6) months
5.Limitation on Payments. In the event that the severance and other benefits
provided for in this Plan or otherwise payable to a Participant (i) constitute
“parachute payments” within the meaning of Section 280G of the Code (“280G
Payments”), and (ii) but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the 280G Payments
will be either:
(a)delivered in full, or
(b)delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
excise tax imposed by Section 4999, results in the receipt by Participant on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code. If
a reduction in the 280G Payments is necessary so that no portion of such
benefits are subject to the Excise Tax, reduction will occur in the following
order: (i) cancellation of awards granted “contingent on a change in ownership
or control” (within the meaning of Code Section 280G); (ii) a pro rata reduction
of (A) cash payments that are subject to Section 409A as deferred compensation
and (B) cash payments not subject to Section 409A of the Code; (iii) a pro rata
reduction of (A) employee benefits that are subject to Section 409A as deferred
compensation and (B) employee benefits not subject to Section 409A; and (iv) a
pro rata cancellation of (A) accelerated vesting equity awards that are subject
to Section 409A as deferred compensation and (B) equity awards not subject to
Section 409A. In the event that acceleration of vesting of equity awards is to
be cancelled, such acceleration of vesting will be cancelled in the reverse
order of the date of grant of a Participant’s equity awards.
-A-5-

--------------------------------------------------------------------------------



Unless Participant and the Company otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to the change in control of the
Company or such other person or entity to which the parties mutually agree (the
“Firm”), whose determination will be conclusive and binding upon Participant and
the Company. For purposes of making the calculations required by this Section 5
the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. Participant
and the Company will furnish to the Firm such information and documents as the
Firm may reasonably request in order to make a determination under this Section
5. The Company will bear all costs the Firm may incur in connection with any
calculations contemplated by this Section 5.
6.Conditions to Receipt of Severance.
6.1. Release Agreement. As a condition to receiving the Severance Benefits, each
Participant will be required to sign and not revoke a separation and release of
claims agreement in a form reasonably satisfactory to the Company (the
“Release”). In all cases, the Release must become effective and irrevocable the
earlier of (1) the date set forth in the Release, or (2) the 60th day following
the Participant’s Involuntary Termination (the “Release Deadline Date”). If the
Release does not become effective and irrevocable by the Release Deadline Date,
the Participant will forfeit any right to the Severance Benefits. In no event
will the Severance Benefits be paid or provided until the Release becomes
effective and irrevocable.
6.2. Confidentiality Agreement. A Participant’s receipt of Severance Benefits
will be subject to the Participant continuing to comply with the terms of the
Confidentiality Agreement between the Company and the Participant.
6.3. Non-Disparagement. Subject to Section 6.4, as a condition to receiving
Severance Benefits under this Plan during the Participant’s employment with the
Company, the Participant will not knowingly and materially disparage, libel,
slander, or otherwise make any materially derogatory statements regarding the
Company or any of its officers or directors. Notwithstanding the foregoing,
nothing contained in the Plan will be deemed to restrict the Participant from
providing information to any governmental, administrative, judicial,
legislative, or regulatory agency or body (or in any way limit the content of
any such information) to the extent the Participant is required to provide such
information pursuant to a subpoena, or upon written request from an
administrative agency or the legislature, or as otherwise required by applicable
law or regulation, or in accordance with any governmental investigation or audit
relating to the Company. Similarly, nothing in this Plan is intended to limit a
Participant’s rights as an employee to discuss the terms, wages, and working
conditions of Participant’s employment, including any rights a Participant may
have under Section 7 of the National Labor Relations Act, nor to deny a
Participant the right to disclose information pertaining to sexual harassment or
any unlawful or potentially unlawful conduct, as protected by applicable law.
6.4. Protected Activity Not Prohibited. Nothing in this Plan will in any way
limit or prohibit the Participant from engaging in any Protected Activity.
Protected Activity includes filing and/or pursuing a charge, complaint, or
report with, or otherwise communicating, cooperating, or participating in any
investigation or proceeding that may be conducted by any federal, state or local
government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”). In connection with a Protected Activity, the Participant is
permitted to disclose documents or other information as permitted by law,
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, the Participant agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information under the Confidentiality
Agreement to any parties other than the Government Agencies. The Participant
further understands that “Protected Activity” does not include the disclosure of
any Company attorney-client privileged communications or attorney work product.
Any language in the Confidentiality Agreement regarding the Participant’s right
to engage in Protected Activity that conflicts with, or is contrary to, this
section is superseded by this Section 6.4. In addition, pursuant to the Defend
Trade Secrets Act of 2016, the Participant is notified that an individual will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (i) is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.
-A-6-

--------------------------------------------------------------------------------



6.5. Other Requirements. Severance Benefits under this Plan shall terminate
immediately for a Participant if such Participant, at any time, violates any
such agreement and/or the provisions of this Section 6.
7.Timing of Severance Benefits. Provided that the Release becomes effective and
irrevocable by the Release Deadline Date and subject to Section 9, the Severance
Benefits will be paid, or in the case of installments, will commence, on the
first Company payroll date following the Release Deadline Date (such payment
date, the “Severance Start Date”), and any Severance Benefits otherwise payable
to the Participant during the period immediately following the Participant’s
Involuntary Termination through the Severance Start Date will be paid in a lump
sum to the Participant on the Severance Start Date, with any remaining payments
to be made as provided in this Plan.
8.Non-Duplication of Benefits; Survival of Other Benefits. Notwithstanding any
other provision in the Plan to the contrary, if the Participant is entitled to
any severance, change in control or similar benefits outside of the Plan by
operation of applicable law or under another Company-sponsored plan, policy,
contract, or arrangement, the Participant’s Severance Benefits under the Plan
will be reduced by the value of the severance, change in control or similar
benefits that the Participant receives by operation of applicable law or under
any Company-sponsored plan, policy, contract, or arrangement, all as determined
by the Administrator in the Administrator’s discretion. Subject to the
foregoing, this Plan is not intended to amend, modify, terminate, or supersede
any severance, change in control or similar benefits provided under any contract
with any Participant, and to the extent any such contract offers severance,
change in control or similar benefits that are more advantageous to the
Participant than the terms hereof, the Participant will continue to be entitled
to such benefits.
9.Section 409A.
9.1. Notwithstanding anything to the contrary in this Plan, no Severance
Benefits to be paid or provided to a Participant, if any, under this Plan that,
when considered together with any other severance payments or separation
benefits, are considered deferred compensation under Section 409A of the Code,
and the final regulations and any guidance promulgated thereunder (“Section
409A”) (together, the “Deferred Payments”) will be paid or provided until the
Participant has a “separation from service” within the meaning of Section 409A.
Similarly, no Severance Benefits payable to a Participant, if any, under this
Plan that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until the Participant has a
“separation from service” within the meaning of Section 409A.
9.2. It is intended that none of the Severance Benefits will constitute Deferred
Payments but rather will be exempt from Section 409A as a payment that would
fall within the “short-term deferral period” as described in Section 9.4 or
resulting from an involuntary separation from service as described in Section
9.5. In no event will a Participant have discretion to determine the taxable
year of payment of any Deferred Payment.
9.3. Notwithstanding anything to the contrary in this Plan, if a Participant is
a “specified employee” within the meaning of Section 409A at the time of the
Participant’s separation from service (other than due to death), then the
Deferred Payments, if any, that are payable within the first 6 months following
the Participant’s separation from service, will become payable on the date 6
months and 1 day following the date of the Participant’s separation from
service. All subsequent Deferred Payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, in the event of the Participant’s death
following the Participant’s separation from service, but before the 6 month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of the Participant’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Plan is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.
9.4. Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this Section
9.
9.5. Any amount paid under this Plan that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of this Section 9.
-A-7-

--------------------------------------------------------------------------------



9.6. The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the Severance Benefits will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply or be exempt. Notwithstanding anything
to the contrary in the Plan, including but not limited to Sections 11 and 13,
the Company reserves the right to amend the Plan as it deems necessary or
advisable, in its sole discretion and without the consent of the Participants,
to comply with Section 409A or to avoid income recognition under Section 409A
prior to the actual payment of Severance Benefits or imposition of any
additional tax. In no event will the Company reimburse a Participant for any
taxes or other costs that may be imposed on the Participant as result of
Section 409A.
10.Withholdings. The Company will withhold from any Severance Benefits all
applicable U.S. federal, state, local and non-U.S. taxes required to be withheld
and any other required payroll deductions.
11.Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in the Administrator’s sole discretion). The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. Any decision made or other action taken by the Administrator with
respect to the Plan, and any interpretation by the Administrator of any term or
condition of the Plan, or any related document, will be conclusive and binding
on all persons and be given the maximum possible deference allowed by law. In
accordance with Section 2.1, the Administrator (a) may, in its sole discretion
and on such terms and conditions as it may provide, delegate in writing to one
or more officers of the Company all or any portion of its authority or
responsibility with respect to the Plan, and (b) has the authority to act for
the Company (in a non-fiduciary capacity) as to any matter pertaining to the
Plan; provided, however, that any Plan amendment or termination or any other
action that reasonably could be expected to increase materially the cost of the
Plan must be approved by the Board.
12.Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Sections 2.1 and 11, each such officer will not
be excluded from participating in the Plan if otherwise eligible, but such
individual(s) will not entitled to act upon or make determinations regarding any
matters pertaining specifically to the individual’s own benefit or eligibility
under the Plan. The Administrator will act upon and make determinations
regarding any matters pertaining specifically to the benefit or eligibility of
each such officer under the Plan.
13.Amendment or Termination. The Company, by action of the Administrator,
reserves the right to amend or terminate the Plan or the benefits provided
hereunder at any time, subject to the provisions of this Section 13. Any
amendment or termination of the Plan will be in writing. Once a Participant has
incurred an Involuntary Termination, no amendment or termination of the Plan
may, without that Participant’s written consent, reduce or alter to the
detriment of the Participant, the Severance Benefits payable to the Participant.
In addition and notwithstanding the preceding provisions of this paragraph,
beginning on the date that the Company executes a definitive agreement, which if
consummated would result in a Company Transaction, the Company may not, without
a Participant’s written consent, amend or terminate the Plan in any way, nor
take any other action under the Plan, which (i) prevents that Participant from
becoming eligible for Severance Benefits, or (ii) reduces or alters to the
detriment of the Participant the Severance Benefits payable, or potentially
payable, to the Participant (including, without limitation, imposing additional
conditions). The provisions of the preceding sentence will no longer apply if
the definitive agreement is terminated without the Company Transaction having
been consummated. Any action of the Company in amending or terminating the Plan
will be taken in a non-fiduciary capacity.
14.Claims and Appeals.
14.1. Claims Procedure. Any employee or other person who believes that they are
entitled to any Severance Benefits may submit a claim in writing to the
Administrator within 90 days of the earlier of (i) the date the claimant learned
the amount of the claimant’s Severance Benefits or (ii) the date the claimant
learned that claimant will not be entitled to any Severance Benefits. If the
claim is denied (in full or in part), the claimant will be provided a written
notice explaining the specific reasons for the denial and referring to the
provisions of the Plan on which the denial is based. The notice also will
describe any additional information needed to support the claim and the Plan’s
procedures for appealing the denial. The denial notice will be provided within
90 days after the claim is received. If special circumstances require an
extension of time (up to 90 days), written notice of the extension will be given
within the initial 90 day period. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision on the claim.
-A-8-

--------------------------------------------------------------------------------



14.2. Appeal Procedure. If the claimant’s claim is denied, the claimant (or the
claimant’s authorized representative) may apply in writing to the Administrator
for a review of the decision denying the claim. Review must be requested within
60 days following the date the claimant received the written notice of the
claimant’s claim denial or else the claimant loses the right to review. The
claimant (or representative) then has the right to review and obtain copies of
all documents and other information relevant to the claim, upon request and at
no charge, and to submit issues and comments in writing. The Administrator will
provide written notice of its decision on review within 60 days after it
receives a review request. If additional time (up to 60 days) is needed to
review the request, the claimant (or representative) will be given written
notice of the reason for the delay. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice also will include a statement that the claimant will
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.
15.Attorneys’ Fees. The parties shall each bear their own expenses, legal fees
and other fees incurred in connection with this Plan.
16.Source of Payments. All payments under the Plan will be paid from the general
funds of the Company; no separate fund will be established under the Plan, and
the Plan will have no assets. No right of any person to receive any payment
under the Plan will be any greater than the right of any other general unsecured
creditor of the Company.
17.Inalienability. In no event may any current or former employee of the Company
or any of its subsidiaries or affiliates sell, transfer, anticipate, assign or
otherwise dispose of any right or interest under the Plan. At no time will any
such right or interest be subject to the claims of creditors nor liable to
attachment, execution or other legal process.
18.No Enlargement of Employment Rights. Neither the establishment or maintenance
or amendment of the Plan, nor the making of any benefit payment hereunder, will
be construed to confer upon any individual any right to continue to be an
employee of the Company. The Plan in no way alters Participant’s at will
employment arrangement with Company and Company expressly reserves the right to
discharge any of its employees, including Participant, at any time, with or
without cause. However, as described in the Plan, a Participant may be entitled
to Severance Benefits depending upon the circumstances of the Participant’s
termination of employment. The Plan is not intended in any way to supersede a
Participant’s Confidentiality Agreement. Please note that a Participant’s
Arbitration Agreement will not be applicable with respect to claims made with
respect to the Plan, which will be handled as set forth in the Plan, but the
Arbitration Agreement will continue to apply for all other purposes as set forth
in the Arbitration Agreement, including, but not limited to, any claims that may
arise with respect to a Release that is executed as a condition to the receipt
of Severance Benefits under the Plan.
19.Successors. Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under the Plan and agree expressly to perform the obligations
under the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.
20.Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the state of Washington (but not its conflict of
laws provisions).
21.Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.
22.Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.
-A-9-

--------------------------------------------------------------------------------



23.Indemnification. The Company hereby agrees to indemnify and hold harmless the
officers and employees of the Company, and the members of its Board, from all
losses, claims, costs or other liabilities arising from their acts or omissions
in connection with the administration, amendment or termination of the Plan, to
the maximum extent permitted by applicable law. This indemnity will cover all
such liabilities, including judgments, settlements and costs of defense. The
Company will provide this indemnity from its own funds to the extent that
insurance does not cover such liabilities. This indemnity is in addition to and
not in lieu of any other indemnity provided to such person by the Company.
24.Additional Information.



Plan Name:Zillow Group, Inc. Executive Severance PlanPlan Sponsor:Zillow Group,
Inc.1301 Second Avenue, Floor 31Seattle, WA 98101(206) 470-7000Identification
Numbers:EIN: PLAN: Plan Year:Company’s fiscal yearPlan Year:Zillow Group,
Inc.Attention: Administrator of the Zillow Group, Inc. Severance Plan1301 Second
Avenue, Floor 31Seattle, WA 98101 (206) 470-7000Agent for Service of Legal
Process:Zillow Group, Inc.
Attention: General Counsel
1301 Second Avenue, Floor 31Seattle, WA 98101 (206) 470-7000
Service of process also may be made upon the Administrator.
Type of Plan:Severance Plan/Employee Welfare Benefit PlanPlan Costs:The cost of
the Plan is paid by the Company.

25.Statement of ERISA Rights.
-A-10-

--------------------------------------------------------------------------------



As a Participant under the Plan, you have certain rights and protections under
ERISA:
(a)You may examine (without charge) all Plan documents, including any amendments
and copies of all documents filed with the U.S. Department of Labor. These
documents are available for your review upon written request to the
Administrator.
(b)You may obtain copies of all Plan documents and other Plan information upon
written request to the Administrator. A reasonable charge may be made for such
copies.
In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan (called “fiduciaries”) have a duty to do so prudently and in the
interests of you and the other Participants. No one, including the Company or
any other person, may fire you or otherwise discriminate against you in any way
to prevent you from obtaining a benefit under the Plan or exercising your rights
under ERISA. If your claim for a severance benefit is denied, in whole or in
part, you must receive a written explanation of the reason for the denial. You
have the right to have the denial of your claim reviewed. (The claim review
procedure is explained in Section 14 above.)
Under ERISA, there are steps you can take to enforce the above rights. For
example, if you request materials and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the
Administrator to provide the materials and to pay you up to $110 a day until you
receive the materials, unless the materials were not sent due to reasons beyond
the control of the Administrator. If you have a claim which is denied or
ignored, in whole or in part, you may file suit in a federal court. If it should
happen that you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court.
In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous. Please note that
your Arbitration Agreement will not be applicable with respect to claims made
with respect to the Plan, but it will continue to apply for all other purposes
as set forth in the Arbitration Agreement, including, but not limited to, any
claims that may arise with respect to a Release that is executed as a condition
to the receipt of Severance Benefits under the Plan.
If you have any questions regarding the Plan, please contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
you may contact the nearest area office of the Employee Benefits Security
Administration (formerly the Pension and Welfare Benefits Administration), U.S.
Department of Labor, listed in your telephone directory, or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210.
You also may obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.






        
-A-11-